WINTER, Circuit Judge,
dissenting:
Because I am persuaded that notwithstanding the 1972 amendments to the LHWCA a cause of action thereunder is still a maritime action, I am led to conclude that counsel complied with F.R.Civ.P. 51 and preserved the question of the correctness of the instruction for review. I think also that the district court was in error in giving the “evidence of negligence” instruction rather than the requested “negligence per se” instruction. As I analyze the majority’s opinion, it avoids this result by elevating what is concededly only a semantic difference with plaintiff’s counsel to a matter of substance and by misreading the purpose and legislative intent of the 1972 amendments. It seems to me also that the majority falls into error by attempting to create a dichotomy between compliance with Rule 51 and the correct instruction to be given. As I shall attempt to show, these issues are closely intertwined, if not part and parcel of a unitary concept. One cannot be decided without the other. Because I think that both should be decided in plaintiff’s favor, I respectfully dissent.
I.
I begin by discussing what is a proper negligence instruction following, the 1972 amendments — in essence, what the 1972 amendments did to existing maritime negligence law.
*943As the majority shows, the purpose and effect of the 1972 amendments was to abolish a longshoreman’s cause of action against a ship on the theory of unseaworthiness, while preserving his cause of action for negligence. It is equally clear that this cause of action for negligence was to be administered on the basis of uniform federal law, and, although the test for negligence should coincide with the test employed in non-maritime pursuits, that the uniform law was maritime in nature:
Finally, the Committee does not intend that the negligence remedy authorized in the bill shall be applied differently in different ports depending on the law of the State in which the port may be located. The Committee intends that legal questions which may arise in actions brought under these provisions of the law shall be determined as a matter of Federal law. In that connection, the Committee intends that the admiralty concept of comparative negligence, rather than the common law rule as to contributory negligence, shall apply in cases where the injured employee’s own negligence may have contributed to causing the injury. Also, the Committee intends that the admiralty rule which precludes the defense of “assumption of risk” in an action by an injured employee shall also be applicable.
H. R.Rep.No. 92-1441, 92d Cong., 2d Sess. (1972), reprinted in [1972] U.S.Code Cong. & Ad.News, p. 4705.
I disagree with the majority that the 1972 amendments created an action jurisdictionally maritime but substantively land-based. As the quotation from the committee report set forth above clearly demonstrates, the admiralty concepts of comparative negligence and preclusion of the defense of assumption of the risk were not dislodged in any case where contributory negligence was a factor. One need only read Crowell v. Benson, 285 U.S. 22, 39, 41-2, 52 S.Ct. 285, 287, 288-89, 76 L.Ed. 598 (1932), to conclude inescapably that the LHWCA was enacted in the exercise of the power of Congress to alter and revise the maritime law. A longshoreman’s right to sue under 33 U.S.C. § 905(b) for the negligence of a vessel is a maritime cause of action. While it is correct to say that, by the 1972 amendments, the maritime rule by which his right to recover is to be judged should conform to land-based negligence law, except where there is an issue of contributory negligence, it is most assuredly incorrect to conclude that the 1972 amendments converted a maritime rule into a land-based rule.
If a uniform federal law as to the effect of the violation of a safety regulation is to be applied, Kernan v. American Dredging Co., 355 U.S. 426, 78 S.Ct. 394, 2 L.Ed.2d 382 (1958), provides a helpful starting point in determining such a rule. That case held that under the Federal Employers’ Liability Act, as extended to seamen by the Jones Act, not only is the violation of a statutory duty where the injury is one which the statute was designed to prevent negligence per se, but “a violation [of the statute] creates liability ... if the resulting defect or insufficiency in equipment contributes in fact to the death or injury in suit, without regard to whether the injury flowing from the breach was the injury the statute sought to prevent.” 355 U.S. at 433, 78 S.Ct. at 398. Of course, Kernan established the quoted rule of liability only for wrongful death actions under the Jones Act. In doing so, as the majority points out, it refused to apply “the refined distinctions necessary in common-law tort doctrine.” 355 U.S. at 438, 78 S.Ct. at 401. However, even in finding common law negligence principles inapplicable, the Kernan opinion defines the general common-law rule “that violation of a statutory duty creates liability only when the statute was intended to protect those in the position of the plaintiff from the type of injury [which] in fact occurred.” Id. Kernan, it seems to me, not only provides significant aid in determining the general maritime negligence rule applicable under LHWCA, but it obviously was not displaced by the 1972 amendments,1 as *944were Venable v. A/S Det Forenede Dampskibsselskab, 399 F.2d 347 (4 Cir. 1968), and Provenza v. American Export Lines, Inc., 324 F.2d 660 (4 Cir. 1963).
Should there be doubt that Kernan offers the correct model for deciding that “negligence per se”, and not “evidence of negligence”, is the proper test, that doubt is put to rest by Restatement (Second) of Torts § 286, which states that a court “may adopt as the standard of conduct of a reasonable man the requirements of ... an administrative regulation whose purpose is found to be exclusively or in part ... to protect a class of persons which includes the one whose interest is invaded . . .; ” Plaintiff here was within the protected class of persons, and the license requirement was designed to protect the particular interest invaded against the very harm inflicted. In concluding that this is a case of negligence per se, the Restatement is in accord with the weight of authority, although not in accord with the Maryland law applied by the district court. See Prosser, Torts (4 Ed. 1971) p. 200-01.
II.
Having thus shown that plaintiff was entitled to an instruction that defendant’s failure to employ a person with the required Coast Guard license to pilot the M/V Chandeleur on the date of the accident was negligence per se, I turn to the question of whether the issue has been preserved for review. In short, was there compliance with F.R.Civ.P. 51? I would conclude that there was.
Plaintiff’s request for instruction No. 12 was precisely what plaintiff was entitled to receive. It would have submitted to the jury only the issue of probable cause. The instruction was refused, but it is crystal-clear that it was refused because the district court was of the view that the court was solely exercising diversity jurisdiction, that the law of Maryland controlled and that the Maryland rule was that violation of a regulation was, at most, evidence of negligence but not negligence per se.2 Indeed, the district court even went so far as to intimate that were the case under the admiralty jurisdiction of the court, it would have instructed the jury that violation of the regulation was negligence per se.3 But the district court was firm in its view that plaintiff had invoked only diversity jurisdiction and not maritime jurisdiction, notwithstanding that the complaint alleged that “[tjhis cause of action arises under the General Maritime Law of the United States . . .,” and defendant’s answer admitted this allegation.
Plaintiff excepted to the failure to give his requested instruction, and the majority has set forth the text of his statement. Summarized, his position was that he was pursuing a maritime claim under diversity jurisdiction under the saving to suitors *945clause,4 but that his claim was a maritime one which made maritime law applicable. Citing Provenza, Venable and Kernan, supra, he repeated that he was entitled to an instruction that violation of the regulation “would be negligence per se as opposed to being evidence of negligence . . . . ” The district court commented on the exception, saying that “[i]t was not only that you did not mention 9(h) [F.R.Civ.P.] 5 but that it was not even pleaded as a separate cause of action. I have no doubt that if properly pleaded and properly referred to in the pretrial order, you could have pinned a maritime claim to a diversity claim.”
It seems quite evident to me that plaintiff’s counsel fully complied with F.R.Civ.P. 51 by “stating distinctly the matter to which he objects and the grounds of his objection.” He identified the erroneous instruction to which he objected, he identified the correct instruction which he should have been given, and he correctly identified for the district court the source of its error. In asserting that plaintiff’s case was a maritime case and that maritime law, not the Maryland law of negligence, was applicable, he was completely correct. I think that he was correct also in identifying Kernan as a source of the federal law even though his references to Provenzá and Venable were inapposite. But I do not think that even the majority would hold that a partial reference to inapposite authority would doom the effectiveness of an objection under Rule 51. Since the district court’s basic error was in treating the case solely as one under diversity jurisdiction where, under familiar Erie principles, the law of Maryland applied, and failing to recognize that under the saving-to-suitors clause a maritime cause of action could be pursued under diversity jurisdiction, it manifestly would have availed counsel nothing to elaborate on the authorities which would indicate with what land-based negligence rules a maritime cause of action under § 905(b) should be made to comport. In any event, such an elaboration was unnecessary since the district court indicated that, had it recognized plaintiff’s cause of action as maritime in nature, it would have granted the requested instruction. Thus, the majority’s complaint that plaintiff’s counsel “merely contended that the fact that maritime law applied entitled him to the requested instruction,” ■ even if entirely accurate as a factual matter, is wholly inapposite.
There remains for comment only those authorities on which the majority relies for its conclusion that there was noncompliance with Rule 51. The text, 9 Wright and Miller, Federal Practice and Procedure, § 2554, says, of course, what the majority quotes. Significantly, however, it adds:
Rule 51 is not top-heavy with technical excuses for overlooking trial errors. No particular formality is required so long as it is clear that the trial judge was informed of possible errors and was given an opportunity to correct them.
The cases on which the majority relies deal not with counsel’s reliance on a faulty *946theory of law,6 but with his failure to identify specifically the particular portion of an instruction to which he objects. In Palmer v. Hoffman, 318 U.S. 109, 63 S.Ct. 477, 87 L.Ed. 645 (1943), plaintiff relied on several causes of action, and the trial judge gave a general instruction regarding burdens of proof. The defendant objected generally without specifying how the burdens should be allocated with regard to specific causes of action. The Supreme Court found the instructions erroneous as to a particular cause of action, but held defendant’s “general exception” insufficient. Likewise in Tropea v. Shell Oil Co., 307 F.2d 757, 769 (2 Cir. 1962), the Second Circuit found one phrase in an instruction erroneous, but found no reversible error because counsel never told the trial judge in what way the specific passage was wrong. Finally, in Appleyard v. Transamerican Press, Inc., 539 F.2d 1026, 1031 (4 Cir. 1976) (Butzner, J., concurring), the defendant objected only to the submission of a punitive damages issue to the jury. In his concurrence, Judge Butzner noted that this objection was insufficient to preserve the question of what standard should be applied in determining whether punitive damages should be assessed.
These cases, in short, involve overly general objections or objections addressed to the wrong issue. In this case, plaintiff’s objection addressed the same issue he challenges on appeal: the application of Maryland law. His failure, if any, was only in setting out the theory now espoused by the majority underlying the proper choice of law.7 The language of a Tenth Circuit case is directly in point:
A formal objection need not include detail of supporting argument in order to fully apprise the court of the grounds of the objection. Darter v. Greiner, 301 F.2d 772, 775 (10 Cir. 1962).
I repeat that I think that plaintiff met the requirements of Rule 51. To my mind, only by insistence on articulation with the nicety and precision of language in an appellate opinion, may one conclude otherwise.

. At the outset of the Kernan opinion, the Court specifically disclaims reliance on principies of unseaworthiness. 355 U.S. at 428-29, 78 S.Ct. at 395-97. As the majority opinion *944states, “To the limited extent that pre-1972 cases were discussing true negligence, unalloyed with special maritime concepts, of course, they remain persuasive despite the fact that the claims involved were maritime in character.”


. Now, when we get to No. 12, this requires a ruling as to the sort of claims presented here. First of all, it is quite clear that the claim is a diversity claim. Indeed, the Plaintiff would not have a jury otherwise. So, in instructing the jury so far as a violation of Coast Guard regulations is concerned, the question is, is it negligence per se or is it evidence of negligence.
Now, the ruling of the Court is that, under Maryland law, which we are applying in diversity, it is only evidence of negligence ....


. Now, the next question comes up as to whether the jury should be instructed that there is an admiralty claim, that under the admiralty claim the rule would be different, that violation of the regulation would be negligence per se. The Plaintiff has relied on the Provenza case in that regard.
After considering the pleadings here, I am satisfied that there is no admiralty claim, particularly when we get down to the question of instructing the jury on the same point in two different ways, one under diversity law and one under admiralty law....
... Sol will not instruct the jury that there is a separate claim and that under the separate claim the evidence is to be considered in a different way, particularly the Coast Guard regulations, than it would be under the Maryland law, the diversity claim. So I am going to instruct the jury solely under the Maryland law of negligence, which, of course, would apply to an accident such as this one.


. That he had a right to do so is beyond question. As stated in Gilmore and Black, The Law of Admiralty (Second Ed. 1975) § 1-13:
The Judiciary Act of 1789, it will be recalled, while bestowing “exclusive” admiralty jurisdiction on the District Courts, saved “to suitors, in all cases, the right of a common law remedy where the common law is competent to give it.” . . .
Summarily, the result of the cases is that a suitor who holds an in personam claim, which might be enforced by suit in personam in admiralty, may also bring suit, at his election, in the “common law” court — that is, by ordinary civil action in state court, or in federal court without reference to “admiralty”, given diversity of citizenship and the requisite jurisdictional amount, (footnotes omitted).


. F.R.Civ.P. 9(h) permits a pleading or a count setting forth a claim for relief within the admiralty and maritime jurisdiction that is also cognizable on another jurisdictional basis to contain a statement identifying the claim as an admiralty or maritime claim for the purposes of Rules 14(c) (third-party practice), 38(e) (right to jury trial), and 82 (venue). Form 2 of the Appendix of Forms, supplementing Rule 84, states that a pleader desiring to invoke the distinctly maritime procedures referred to in Rule 9(h) should allege: “This is an admiralty or maritime claim within the meaning of Rule 9(h).” Evidently it was to the absence of this allegation to which the district court was referring.


. While the majority concludes that plaintiff's counsel relied on a faulty theory of law to support his entitlement to the requested instruction. it is evident that I think differently.


. I think it clear that my differences with the majority in this regard are based largely on semantics. I find that the 1972 amendments to LHWCA call for the application of a uniform federal maritime law which looks to general land-based common-law negligence principles for much of its substance. The majority finds that LHWCA calls for application of a uniform federal land-based law of negligence, abandoning any reference to the “maritime” nomenclature. Only counsel’s failure to phrase his objection in terms reflecting the majority’s view on this semantic difference of opinion, I fear, prevents the majority from addressing the substance of plaintiffs claim.